DETAILED ACTION
CLAIMS 11-12 AND 15-32 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 11-12 and 15-32 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Elizabeth Iglesias, Reg. No. 70,659 on 7/21/2022 and 7/27/2022.

The application has been amended as follows: 
11.	(Currently Amended) A chip, comprising: 	a processor, wherein the chip comprises at least two power domains, and the processor is comprised in a first power domain of the at least two power domains; 	a memory, wherein the memory is comprised in a second power domain of the at least two power domains; 	a storage controller configured to control the memory, wherein there is an access path between the processor and the storage controller, the processor is configured to read data from or write data into the memory using the storage controller through the access path, and the storage controller is comprised in the second power domain; 	a power-off confirming circuit, configured to confirm whether the processor or the first power domain is powered off, wherein when a powering off process of the first power domain has begun, a device in the first power domain sends a power-off notification to the power-off confirming circuit, to notify the power-off confirming circuit that the first power domain will be powered off; and 	a shielding circuit, wherein the shielding circuit is configured to shield a signal on the access path when thefirst power domain is powered off.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brian J Corcoran/             Examiner, Art Unit 2187               

/JAWEED A ABBASZADEH/             Supervisory Patent Examiner, Art Unit 2187